Heard by Chancellor James.The complainant filed her bill to obtain alimony from her husband, on account of extreme ill usage and cruelty to her, and thus driving her from his bouse, and keeping a woman of bad character in the house with his family, several of whom were daughters.JUNE 1811The defendant denied the cruelty and ill treatment j apd denied that he had ever struck the complainant ex,*184Cf>.pt once, and that by accident, for which he solicited and obtained her forgiveness. He admitted that they had latterly lived unhappily together, which he attributed to the interference of her relations, who stimulated her to leave him and his house, and to seek the peace against him; and that he had been bound over to keep the peace. The defendant stated, that, he was anxious for her return to him; and he offered to receive her home.The case came to a hearing, and the evidence was very strong and clear as to the ill usage and abuse of the wife; and also, as to the misconduct of the husband in keeping a mistress in his house, and under the observation of his children."Whereupon the chancellor made the following decree :Therefore, it is ordered' and decreed, That the commissioner do take into account and state the one third part of the nett amount of defendant’s income, and also, what sum will he sufficient to board and educate the daughters, and that the said sums respectively be allowed to the complainant for alimony and the maintenance and education of the daughters, and that defendant do pay the costs of this suit.